Citation Nr: 0929161	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for right knee degenerative 
arthritis from July 1, 2005?

2.  What evaluation is warranted for lumbar degenerative disc 
and joint disease from July 1, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1981 
to June 2005.
 
The claims currently before the Board of Veterans' Appeals 
(Board) arise from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in part, granted entitlement 
to service connection for lumbar degenerative disc and joint 
disease, and right knee degenerative arthritis.  These 
disorders were assigned 10 percent and noncompensable 
evaluations respectively.  The Veteran filed a timely appeal. 
 
The Veteran appeared at a Travel Board hearing in March 2009 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND 

The last VA fee-basis VA examination was in July 2005, and 
the last treatment record subsequent to that date in the 
claims file is a June 2009 letter from Dr. Grüßen.  In 
addition at his hearing the Veteran testified that both his 
lumbar spine and right knee conditions had worsened since his 
last VA examination, and he identified his receipt of 
additional treatment since 2005, the records for which do not 
appear to be complete.

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see 
also VAOPGCPREC No. 11-95 (1995).  The duty to assist also 
requires that all available treatment records be obtained.  

In light of the appellant's testimony in the March 2009 
Travel Board hearing that both his service connected 
conditions have worsened since his last examination; the 
Board finds that a new examination is in order, particularly 
since the latest examination is now more than four years old.  

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers who treated the 
Veteran's right knee and low back 
disorders since June 2005.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, the 
Veteran should be afforded a VA 
examination by an orthopedist to 
determine the current severity of his 
right knee and low back disorders.  Any 
indicated studies must be performed.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.   All indicated 
studies, including range of motion 
testing in degrees, must be performed.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible all functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should opine whether there 
would be additional limits on functional 
ability on repeated use or during any 
reported flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

If either the right knee or lumbar spine 
is ankylosed, the examiner should 
identify the angle of ankylosis, provide 
an opinion as to whether it is at a 
favorable or unfavorable.

The examiner should assess the severity 
of any episodes of intervertebral disc 
pathology, as well as the frequency and 
duration of any episodes of acute signs 
and symptoms of intervertebral disc 
syndrome that required documented 
physician prescribed bed rest.

The examiner must address the impact of 
the Veteran's service-connected right 
knee and lumbar disorders on his ability 
to work.  A complete rationale for all 
opinions expressed must be provided.

3. Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event the Veteran 
does not report for any ordered 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures.

5. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the Veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

6.  After completion of the above 
development, the Veteran's claims of 
entitlement to higher initial ratings for 
right knee and lumbar disorders must be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).
	
